Exhibit 10.54




SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (“Agreement”) is effective as of December 5, 2007, and
is made by and between United Natural Foods, Inc., a Delaware corporation (the
"Company"), and Robert Sigel ("Employee").  For good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, including without
limitation the Employee’s willingness to continue his employment with the
Company and the other obligations of the parties hereunder, the parties hereby
agree as follows:


1. The following terms shall have the following definitions:


(a) the term “Act” shall mean the Securities Exchange Act of 1934, as amended to
date.


(b) the term “Affiliate” shall mean any corporation which is a subsidiary of the
Company within the definition of “subsidiary corporation” under Section 424(f)
of the Internal Revenue Code of 1986, as amended.


(c) the term "Cause" shall mean (i) conviction of Employee of a felony or crime
of moral turpitude under applicable law, (ii) unauthorized acts intended to
result in Employee's personal enrichment at the material expense of the Company
or its reputation, or (iii) any material violation of Employee's duties or
responsibilities to the Company which constitutes willful misconduct or
dereliction of duty, or breach of Section 6 of this Agreement.


(d) The term “Change in Control” means the happening of any of the following:


(i) any “person”, including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Act, but excluding the Company, any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates) is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Act), directly or
indirectly, of securities of the Company representing the greater of 30% or more
of the combined voting power of the Company’s then outstanding securities;


(ii) the stockholders of the Company shall approve a definitive agreement (1)
for the merger or other business combination of the Company with or into another
corporation if (A) a majority of the directors of the surviving corporation were
not directors of the Company immediately prior to the effective date of such
merger or (B) the stockholders of the Company immediately prior to the effective
date of such merger own less than 50% of the combined voting power in the then
outstanding securities in such surviving corporation or (2) for the sale or
other disposition of all or substantially all of the assets of the Company; or

 
1
 
 

(iii) the purchase of 30% or more of the Stock pursuant to any tender or
exchange offer made by any “person”, including a “group” (as such terms are used
in Sections 13(d) and 14(d) of the Act), other than the Company, any of its
Affiliates, or any employee benefit plan of the Company or any of its
Affiliates.


(e) the term "Disability" shall mean the material inability, in the reasonable
opinion of the Board of Directors, of Employee to render his agreed upon
full-time services to the Company due to physical and/or mental infirmity for a
period of one hundred twenty (120) consecutive days, or an aggregate period of
time exceeding one hundred twenty (120) days in any consecutive twelve (12)
month period.


(f) the term “Effective Date” means the date on which a Change in Control
occurs.  Anything in this Agreement to the contrary notwithstanding, if a Change
in Control occurs and if the Employee’s employment with the Company is
terminated prior to the date on which the Change in Control occurs, and if it is
reasonably demonstrated by the Employee that such termination of employment (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or in
anticipation of a Change in Control, then for all purposes of this Agreement,
the “Effective Date” shall mean the date immediately prior to the date of such
termination of employment.


(g) the term  “Equity Plan” shall mean any option to purchase shares of the
Common Stock $.01 par value per share of the Company (“Stock”)  granted to
Employee pursuant to the Company’s  2002 Stock Incentive Plan, as amended from
time to time (“Options”), any rights the Employee may have under the Company’s
Employee Stock Ownership Plan, as amended from time to time, or any rights the
Employee may have under any other current or future Company plan relating to
Options or restricted stock, such as the 2004 Equity Incentive Plan.


(h) the term “Good Reason” shall mean, without the Employee’s express written
consent, the occurrence of any one or more of the following: (i) a material
diminution in the Employee’s current duties, responsibilities, or authorities as
President of Millbrook Distribution Services Inc., and failure to rescind such
diminution within thirty (30) days of receipt of notice from the Employee
(provided that this provision shall not be effective if Millbrook Distribution
Services Inc. is absorbed as a separate entity into the Company and operated as
a division or integrated with other operations, as long as Employee has the same
level of duties, responsibilities and authorities with the resultant entity);
(ii) any other action or inaction that constitutes a material breach of the
terms of this Agreement or any applicable employment agreement, which is not
rescinded within thirty (30) days of receipt of notice from Employee; (iii) a
relocation more than fifty (50) miles from Employee’s current office in
Leicester, Massachusetts; or (iv) the resignation or termination of the current
Chief Executive Officer of the Company for any reason (provided that Employee
must resign within thirty (30) days of such termination or resignation for this
subsection (iv) to be effective).

 
2
 
 



2. In the event (a) the Employee is terminated by the Company for any reason
other than Cause, death or Disability or (b) the Employee resigns for Good
Reason, in each case, prior to the third anniversary hereof, in addition to the
payment of any unpaid base salary and accrued and unpaid vacation as of the date
of such termination or resignation, the Company shall: (i) continue Employee's
base salary and medical benefits in effect as of the date of such termination or
resignation for a period beginning on the date of such termination or
resignation and ending on the third anniversary hereof, subject to applicable
withholding and deductions (provided that the salary and benefits continuation
for a  resignation under Section 1(h)(iv) shall be for a period of one (1) year
from such resignation, or such lesser period until the third anniversary hereof)
and (ii) pay Employee a bonus equal to twenty-five percent (25%) of his base
salary in the year of resignation or termination, to be paid in accordance with
the terms of other similar Company bonuses to other employees.  The foregoing
notwithstanding, if the Employee is a “specified employee” of the Company
(within the meaning of Section 409A of the Internal Revenue Code and its
regulations and other guidance (“Section 409A”)), any payment that would
otherwise be made pursuant to this Section 2 during the six-month period
beginning on the date of termination of employment that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A shall be
accrued and paid on the date that is six months and one day after the date of
Employee’s “separation of service” with the Company (within the meaning of
Section 409A of the Code) or, if earlier, the Employee’s date of death, and no
interest or other adjustments shall be made to reflect the delay in payment.


3. In the event of termination for Cause, death or Disability, or resignation
for other than Good Reason, the Company shall be under no obligation other than
to provide payment of any unpaid base salary and accrued and unpaid vacation as
of the date of such termination or resignation; provided, however, that with
respect to a termination for Cause, the Company may withhold any compensation
due to Employee as a partial offset against any damages suffered by the Company
as a result of Employee's actions to the extent permitted by law.


4. In the event (a) the Employee is terminated by the Company for any reason
other than Cause, death or Disability or (b) the Employee resigns for Good
Reason, and such termination or resignation takes place on or within one (1)
year after the Effective Date of a Change in Control, in addition to the
compensation set forth in Section 2 and subject to any limitations imposed under
applicable law: (i) any and all Options awarded to the Employee not previously
exercisable and vested shall become fully vested and exercisable, (ii) subject
to the terms of the Employee Stock Ownership Plan, Employee shall become fully
vested in Employee’s account under the Employee Stock Ownership Plan and (iii)
all restrictions shall lapse on and Employee shall become fully vested in all
rights to restricted stock granted to Employee under any Equity Plan.

 
3
 
 

5. The availability, if any, of any other benefits shall be governed by the
terms and conditions of the plans and/or agreements under which such benefits
are granted.  The benefits granted under this Agreement are in addition to, and
not in limitation of, any other benefits granted to Employee under any policy,
plan and/or agreement.


6. Employee covenants with the Company as follows (as used in this Section 6,
"Company" shall include the Company and its subsidiaries and affiliates):


(a) Employee shall not knowingly use for Employee’s own benefit or disclose or
reveal to any unauthorized person, any trade secret or other confidential
information relating to the Company, or to any of the businesses operated by it,
including, without limitation, any customer lists, customer needs, price and
performance information, processes, specifications, hardware, software, devices,
supply sources and characteristics, business opportunities, potential business
interests, marketing, promotional pricing and financing techniques, or other
information relating to the business of the Company, and Employee confirms that
such information constitutes the exclusive property of the Company.  Such
restrictions shall not apply to information which is generally (i) available in
the industry or (ii) disclosed through no fault of Employee.  Employee agrees
that Employee will return to the Company upon request, but in any event upon
termination of employment, any physical embodiment of any confidential
information and/or any summaries containing any confidential information, in
whole in part, in any media.


(b) During the term of employment, and for a period of one year following (i)
termination of such employment for any reason or (ii) payment of any
compensation by the Company to Employee, including under Section 2 hereof,
whichever occurs later, Employee shall not engage, directly or indirectly (which
includes, without limitation, owning, managing, operating, controlling, being
employed by, giving financial assistance to, participating in or being connected
in any material way with any person or entity), anywhere in the United States in
any activities with the following companies, that include Tree of Life or any of
its subsidiaries, Nature’s Best, C&S Distributors or any other company which is
a direct competitor of the Company with respect to (i) the Company’s activities
on the date hereof and/or (ii) any activities which the Company becomes involved
in during the Employee’s term of employment; provided, however, that Employee’s
ownership as a passive investor of less than three percent (3%) of the issued
and outstanding stock of a publicly held corporation so engaged, shall not by
itself be deemed to constitute such competition. Further, during such one-year
period Employee shall not act to induce any of the Company’s vendors, customers
or employees to take action might be disadvantageous to the Company or otherwise
disturb such party’s relationship with the Company.


(c) Employee hereby acknowledges that Employee will treat as for the Company’s
sole benefit, and fully and promptly disclose and assign to the Company without
additional compensation, all ideas, information, discoveries, inventions and
improvements which

 
4
 
 

are based upon or related to any confidential information protected under
Section (a) herein, and which are made, conceived or reduced to practice by
Employee during Employee’s employment by the Company and within one year
following (i) termination thereof or (ii) payment of any compensation by the
company to Employee, including under Section 2 hereof, whichever occurs
later.  The provisions of this subsection (c) shall apply whether such ideas,
discoveries, inventions, improvements or knowledge are conceived, made or gained
by Employee alone or with others, whether during or after usual working hours,
either on or off the job, directly or indirectly related to the Company’s
business interests (including potential business interests), and whether or not
within the realm of Employee’s duties.


(d) Employee shall, upon request of the Company, but at no expense to Employee,
at any time during or after employment by the Company, sign all instruments and
documents and cooperate in such other acts reasonably required to protect rights
to the ideas, discoveries, inventions, improve­ments and knowledge referred to
above, including applying for, obtaining and enforcing patents and copyrights
thereon in any and all countries.


(e) Employee recognizes that the possible restrictions on Employee’s activities
which may occur as a result of Employee’s performance of Employee’s obligations
under this Agreement are required for the reasonable protection of the Company
and its investments, and Employee expressly acknowledges that such restrictions
are fair and reasonable for that purpose.  Employee further expressly
acknowledges that damages alone will be an inadequate remedy for any breach or
violation of any of the provisions of this Agreement, and that the Company, in
addition to all other remedies hereunder, shall be entitled, as a matter of
right, to injunctive relief, including specific performance, with respect to any
such breach or violation or threatened breach or violation, in any court of
competent jurisdiction.  If any of the provisions of this Agreement are held to
be in any respect an unreasonable restriction upon Employee then they shall be
deemed to extend only over the maximum period of time, geographic area, and/or
range of activities as to which they may be enforceable.  Employee expressly
agrees that all payments and benefits due Employee under this Agreement shall be
subject to Employee’s compliance with the provisions set forth in this Section
6.


(f) Except with respect to any shorter term as expressly provided herein, this
Section 6 shall survive the expiration or earlier termination of Employee’s
relationship with the Company for a period of ten (10) years.


7.  This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto. If, for any reason, any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not held so invalid, and each such other provision shall to
the full extent consistent with law continue in force and effect.  The Company
agrees that in the event of a Change in Control this Agreement shall be assigned
to, accepted and performed in good faith by

 
5
 
 

the person or persons effecting the Change in Control and any failure to so
assign or accept and perform shall be a breach of this Agreement.  This
Agreement has been executed and delivered in the State of Connecticut, and its
validity, interpretation, performance, and enforcement shall be governed by the
laws of said State.  This Agreement contains the entire understanding between
the parties hereto and supersedes any and all prior agreements, oral or written,
on the subject matter hereof between the Company and Employee, but it is not
intended to, and does not, limit any prior, present or future obligations of the
Employee with respect to confidentiality, ownership of intellectual property
and/or non-competition which are greater than those set forth herein, including
those set forth in the (i) Merger Agreement dated as of October 5, 2007 among
the Company, UNFI Merger Sub, Distribution Holdings, Inc., and Millbrook
Distribution Services Inc. (the “Merger Parties”) and (ii) the Noncompetition
and Nonsolicitation Agreement between the undersigned and certain of the Merger
Parties.  For purposes of Section 3 of the Noncompetition and Nonsolicitation
Agreement described above and for no other purpose, this Agreement shall be
deemed to be an employment agreement between the Employee (referred to in the
Noncompetition and Nonsolicitation Agreement as the “Stockholder”) and the
Company.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, intending
the Agreement to become binding and effective as of the date and year first
written above.
 
 
 United Natural Foods, Inc.  
 
     Employee  
/s/ Michael Funk
   
/s/ Robert A. Sigel
 
      Michael Funk
   
      Robert A. Sigel
 
 
   
 
 


 
6
 
